Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2022 has been entered.

Status of Claims
Claims 1, 4-17, and 19-21 are pending, with claims 2, 3 and 18 now being canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 9-10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 7,407,175) in view of King et al. (US 4,993,912, cited previously and long of record). Kamen et al teach a two and four wheel chassis arrangement including a four wheel chassis (assembled configuration, figure 6a) or a two wheeled chassis configuration (transporter in operation without the rear wheel assembly) with a front wheel assembly (31, 33, 34) and a rear wheel assembly (35, 310, 310) coupled to a body (36) wherein one of the front and rear wheel assemblies is operable independently as a two wheel chassis (31, 33, 34, i.e., operating as a standard balancing vehicle: col. 2, lines 8-22) when the two wheeled chassis is not connected to the body (36), either after being connected to the body, or before being connected to the body, the one of the front and rear wheel assemblies connected to a wheel driving controller (50) that controls the wheels of the two wheel chassis (controller 50, “Front .
As regards claims 1, 14 and 19, the reference to Kamen et al. teaches that the rear wheel assembly is coupled to the body (36) but does not explicitly state that the coupling is “detachable”. Initially it is understood that the coupling of the rear wheel assembly and body can be detached by a reversal of the process used to connect them together. Alternatively or additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the connection between the rear wheel assembly and body detachable (by one or more of a reversal of the process used to connect the rear wheel assembly and body or by providing a fitting specifically allowing ready detachment, such as a threaded fastener) for the purpose of allowing different bodies to be used to connect the front and rear wheel assemblies, and/or for allowing the combined assembly to be disassembled into a more compact configuration than were the body to not be detachable from the rear wheel assembly, thus facilitating a more compact stored configuration.
As regards claims 1, 14 and 19 and the connector for a ‘main device’ (e.g., hand controller 32), while the arrangement in Kamen et al. teaches a main device, the reference does not specifically teach that there is a connector for coupling the main device. To the extent that it is desirable for the chassis to be conveniently stored in a compact configuration, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the main device as being removable from the remainder of the chassis for example by providing the main device as removably connectable to the chassis via a connector, such that it can be readily 
As regards the limitation of the main device including “at least one of a gimbal, photographing device, magazine, firing device” (no longer including a detecting device, although that element is anticipated by Kamen et al.), the reference to Kamen et al., does not specifically teach the provision of at least one of a gimbal, photographing device, magazine, firing device; however King et al. teach that it has been long known to provide a firing device (weapon element 56) in a small vehicle, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle initially taught by Kamen et al. with at least one of a gimbal, photographing device, magazine, firing device as taught by King et al. for the purpose of providing the vehicle with a defensive weapon.
As pertinent to claims 6, 7 and  9 the reference to Kamen et al. as modified by King et al. additionally teaches the controller connectable to operate the rear wheels[s] 310, 310 (see figure 5, “Rear Wheel Motor Drive”, element 56), but is not explicit concerning each of the front wheels and each of the rear wheels having a separate motor. It is well understood to be common to provide each of laterally spaced wheels in an electric transporting vehicle with a motor drive, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each of the front wheels with a separate motor, and each of the rear wheels with a separate motor controllable by the controller, for one or more of providing greater tractive power to the vehicle so as to accommodate moving an extra passenger, and/or for allowing the vehicle to be able to turn in a lateral direction (e.g., to the left or right) in response to a direction control request by the user of the vehicle as input to the controller.
As further regards claim 9, while Kamen et al. as modified by King et al. teach the provision of a controller, the reference does not specifically discuss whether the controller is detachable from the body. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the controller detachable from the body for the well-known purpose of allowing it to be removed there-from, for example to facilitate maintenance, repair or replacement, 
As regards claims 11, 16, while Kamen et al. as modified by King et al. teach the controller responsive to platform tilt caused by shifting of a rider’s center of gravity, the reference does not explicitly describe measuring center of gravity. To the extent that the tilting of the platform is driven by a shift in the rider’s center of gravity, the reference measures, at least indirectly, the center of gravity of the vehicle and rider combined via the effects of the center of gravity on the platform. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to measure the overall center of gravity in the vehicle taught by Kamen et al. and use that data for controlling the drive motors (rather than indirectly measuring through the platform tilt) for the purpose of achieving a more precise control of the drive motors and a more responsive driving of the vehicle.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. in view of King et al. and Matsue et al. (US 2015/0266528). The reference to Kamen et al. as modified by King et al. is discussed above and while teaching body, front wheels and rear wheels, is unspecific about providing the mounting of the wheels to the body with a suspension, wherein at least one of the wheel assemblies including a connecting plate coupled to the body by the suspension, and a wheel coupled to the connecting plate by a screw. Matsue et al. teach that it is well known in small vehicles to provide wheels (32) as being connected to a body portion (2) with a suspension (31, 33) the wheel mounted on a connecting plate (30) which is mounted to the body via the suspension (31, 33). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each wheel of the vehicle taught by Kamen et al. as modified by King et al. as being connected to the remainder of the chassis portions (and resultantly the body) via a suspension, such as taught by Matsue et al., for the purpose of ensuring a smoother ride when traversing uneven surfaces. As regards connecting the wheel to the plate via a screw, the reference to Matsue et al. is not specific about using a screw, however in view of threaded fasteners in general being very well established as a means for assembling mechanical elements, .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 7,407,175, herein “Kamen-‘175”) in view of King et al. and Kamen et al. (US 5,971,091, hereafter Kamen-‘091). Kamen-‘175 as modified by King et al. is discussed above, and with respect to claim 7: while teaching a controller and motors and modified to positively include 4 motors, does not specifically teach that each motor has a respective “governor” connected with an input from the driving controller and an output connected to the respective motor.
Kamen-‘091 teaches that it is well known to provide each motor (281) with a respective electric governor (282) coupled to a local controller (283) and then to an overall controller (controller 272, connected via the serial data bus 279). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each motor taught by Kamen-‘175 as modified by King et al. with a separate governor (e.g., element 282 in Kamen-‘091) for the purpose of isolating the power electronics from the control electronics, resultantly allowing the control signals for the various motors to be distributed via low current data bus, without need for high current motor driving power to be distributed other than directly at the motors themselves. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. in view of King et al. and Wu Xiaolong (CN 105517655, cited by applicant, hereafter “CN-‘655”). The reference to Kamen et al. as modified by King et al. is discussed above and fails to specifically teach the provision of the controller operative to control the wheel assembly to fall down, or control an indicator to turn off or generate smoke at the time of a detected simulated (or actual) weapons hit. CN-‘655 teaches that it is well known to provide on a mobile device (30) a sensing and determining element (20) for determining information according to a state (e.g., being shot, encountering a land mine, .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. in view of King et al. and Carlson et al. (US 2014/0152803) The reference to Kamen et al. as modified by King et al. is discussed above and while teaching wheels, does not specifically teach that the wheels are mecanum wheels. Carlson et al. teach that it is well known in a vehicular environment to provide a vehicle (see, e.g., figures 1 and/or 5) with at least two pairs of wheels which are mecanum wheels (¶0036) which may be separately driven to allow the vehicle to be maneuvered via application of a force vector in any direction along the plane upon which the vehicle is disposed (see elements 1, 2, 3 and 4, figure 5). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle taught by Kamen et al. as modified by King et al. with mecanum wheels as taught by Carlson et al. (e.g., by replacing the existing wheels taught initially by Kamen et al.), for the purpose of allowing the vehicle to move in numerous directions on a flat surface without having to reorient the whole of the vehicle, thus improving the maneuverability of the vehicle.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant asserts that the reference to Kamen et al. as previously applied cannot meet the limitations of the claims as now amended. Note the reference to King et al., now applied in combination, this reference having been made of record previously and now applied in direct response to applicant’s amendment. Applicant asserts that the scope and content of the previously applied references were not properly determined, however applicant applies this blanket statement with no evidentiary support, and the examiner posits that the references’ scope and content was appropriately determined and applied with respect to the claims as were pending at the time of their application. Applicant asserts that there is no articulated reasoning for the combination rejections and/or modifications as set forth, however, again, applicant applies this blanket statement with no evidentiary support, and, as can be determined from a reading of the statements of rejection as applied, a motivation has been determined and articulated for the combination rejections and/or modifications made under 35 USC §103. In general, blanket traversal lacking any details cannot be found to be persuasive. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for 

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616